yn tep ra al ae significant index no ary pe wy cepartment ay the treasury internal_revenue_service washington c gonce tax exempt and sovernment entities division jul re dear this letter is to inform you that your request for a ten year extension of the period of years for amortizing the unfunded liabilities described in sec_412 of the internal_revenue_code code and sec_302 of the employee_retirement_income_security_act_of_1974 erisa effective with the plan_year beginning october has been denied sec_412 of the code and sec_302 of erisa provide that the period of years required to amortize any unfunded_liability described in any clause of sec_412 of the code and sec_302 of erisa of any plan may be extended by the secretary of labor for a period of time not in excess of years if it is determined that such an extension would carry out the purposes of erisa and would provide adequate protection for participants under the plan and their beneficiaries and if it is determined that the failure to permit such extension would result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and be adverse to the interest of plan participants in the aggregate reorganization plan no c b effective date transferred the authority of the secretary of labor under sec_412 of the code and sec_304 of erisa to the secretary of treasury the plan is a multiemployer defined_benefit_plan the plan’s funded status has substantially deteriorated in recent years primarily as a result of the deregulation of the freight trucking industry in the motor carrier act in combination with a decline equity market historically the freight industry was the dominate industry contributing to the plan the deregulation of this industry has over time led to a significant decrease in the number of unionized companies contributing to the plan in addition most of the departing z2u sec_84 companies’ unfunded_liability has remained with the plan due to the difficulty in collecting withdrawal_liability from companies which left through bankruptcy liquidation the remaining unionized freight companies face stiff non-union competition which limits their ability to increase contributions to make up for funding shortfalls the other industry containing employers contributing to the plan is the retail food industry which is notorious for working on very thin margins in general this industry remains under pressure from non-unionized competitors this has limited the unionized retail food companies’ ability to increase contributions to make up for funding shortfalls similar to the freight industry the information provided with your request included projections that reflected the changes made to the minimum_funding requirements under the pension_protection_act of ppa these projections indicated the likelihood of a funding deficiency on the near horizon however with a year extension of amortization bases the plan will not experience a funding deficiency but instead have a credit balance nearly times as large as it would be without e relief beginning date the plan is eligible for the automatic year extension of amortization bases under sec_431 of the code further pursuant to proposed guidance issued on date the plan’s initial ppa classification will be critical whether or not relief under e is granted given the availability of the automatic year extension and the relative magnitude of the credit balance that would result with the requested year extension an extension under e will not carry out the purposes of erisa furthermore failure to grant an extension will not result in a a substantial risk to the voluntary continuation of the plan or b a substantial curtailment of pension benefit levels or employee compensation and will not be adverse to the interest of plan participants in the aggregate this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the ' and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact _ sincerely yours b yh minky whine carlton a watkins acting manger employee_plans technical
